               Case 2:21-mj-30179-DUTY ECF No. 1, PageID.1 Filed 04/14/21 Page 1 of 12
AO 91 (Rev.        ) Criminal Complaint


                                          UNITED STATES DISTRICT COURT
                                                                 for the
                                                   Eastern District of Michigan

United States of America
                                                                 Case: 2:21−mj−30179
   v.
                                                                 Assigned To : Unassigned
                                                                 Assign. Date : 4/14/2021
Tezmonta EVANS                                                   CMP: USA v EVANS (MAW)




                                                     CRIMINAL COMPLAINT

           I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

           On or about the date(s) of       Feb. 2, 9, 18, 2020 & March 9, 10, 2021 in the county of Washtenaw and Wayne in the
         Eastern           District of       Michigan        , the defendant(s) violated:
                    Code Section                                           Offense Description

18 U.S.C. 922(g)(1)                                      Felon in Possession of a Firearm

18 U.S.C. 924(c)                                         Use of Firearm During Drug Trafficking Crime

21 U.S.C. 841(a)(1)                                      Distribution of and Possession with Intent to Distribute Controlled Substance




           This criminal complaint is based on these facts:




        Continued on the attached sheet.
                                                                                            Complainant’s signature

                                                                       Special Agent Michael S. Parsons - ATF
                                                                                             Printed name and title
Sworn to before me and signed in my presence



Date:     April 14, 2021                                                                       Judge’s signature

City and state: Detroit, Michigan                                      Honorable Elizabeth Stafford, U.S. Magistrate Judge
                                                                                             Printed name and title
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.2 Filed 04/14/21 Page 2 of 12




     AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT

     I, Michael S. Parsons, being duly sworn, do hereby state the

following:

                           I.   INTRODUCTION

     1.      I am a Special Agent with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (ATF). I have been a Special Agent since

September of 2000. I have been involved in numerous investigations

regarding firearms, firearms licensing, and narcotic laws resulting in

successful federal prosecutions.

     2.      The statements contained in this affidavit are based on my

personal knowledge, my review of written police reports by Livingston

and Washtenaw Narcotics Enforcement Team (“LAWNET”) Detectives,

and information provided to me by and/or through other law

enforcement agents, investigators, and individuals with knowledge of

this matter. This affidavit does not provide every detail known to law

enforcement about this investigation.

     3.      This affidavit provides information necessary to establish

probable cause that Tezmonta EVANS (XX/XX/1990) has violated Title

18, U.S.C. § 922(g)(1) – felon in possession of a firearm, Title 18, U.S.C.
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.3 Filed 04/14/21 Page 3 of 12




§ 924(c) – Use of Firearm During Drug Trafficking Crime, and Title 21

U.S.C. § 841(a)(1), the distribution of and possession with intent to

distribute controlled substances.

                       II.   PROBABLE CAUSE

     4.   Since January 2020, LAWNET Detectives, have been

investigating the suspected narcotics distribution activities of Tezmonta

EVANS.

                    UNDERCOVER TRANSACTION #1

     5.   On February 02, 2020, LAWNET Confidential Informant

(hereafter referred to as “CI”), along with local and state law

enforcement conducted an undercover purchase of suspected fentanyl

from EVANS, in the Charter Township of Ypsilanti, Michigan. Prior to

the purchase, CI was searched for any contraband or currency with

negative results. CI was then issued pre-recorded government funds,

and instructed to attempt to purchase fentanyl from EVANS.

     6.   CI placed a phone call to EVANS to arrange the narcotics

purchase. EVANS instructed CI to meet him in the area of Michigan

Ave. and Holmes, located in Ypsilanti, Michigan. The CI arrived at the

location and after a brief amount of time a black Cadillac arrived. The



                                    -2-
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.4 Filed 04/14/21 Page 4 of 12




CI exited the CI vehicle and entered EVANS’ vehicle. CI gave EVANS

the pre-recorded government funds and in turn EVANS gave the CI the

suspected fentanyl. CI then exited EVANS’ vehicle and entered the CI

vehicle. CI then left the parking lot and returned to the predetermined

meet spot. Multiple LAWNET detectives had eyes on the CI during the

entire transaction. CI turned over the suspected narcotics to an Ann

Arbor police detective and was again searched for any contraband or

currency with negative results. CI identified EVANS as the individual

who sold the CI the suspected fentanyl. This concluded the controlled

purchase.

     7.     LAWNET TruNarc field tested the suspected fentanyl that

was retrieved from CI, which tested positive for fentanyl.

                     UNDERCOVER TRANSACTION #2

     8.     On February 09, 2020, CI, along with local and state law

enforcement conducted an undercover purchase of suspected fentanyl

from EVANS, in the Charter Township of Ypsilanti, Michigan. Prior to

the purchase, CI was searched for any contraband or currency with

negative results. CI was then issued pre-recorded government funds,

and instructed to attempt to purchase fentanyl from EVANS.



                                    -3-
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.5 Filed 04/14/21 Page 5 of 12




     9.     CI placed a phone call to EVANS to arrange the narcotics

purchase. EVANS instructed CI to meet him in the area of Ecorse &

Harris, located in Ypsilanti, Michigan. The CI arrived at the location

and after a brief amount of time a black Cadillac arrived. The CI exited

the CI vehicle and entered EVANS’ vehicle. CI gave EVANS the pre-

recorded government funds and in turn EVANS gave the CI the

suspected fentanyl. CI then exited EVANS’ vehicle and entered the CI

vehicle. CI then left the parking lot and returned to the predetermined

meet spot. Multiple LAWNET detectives had eyes on the CI during the

entire transaction. CI turned over the suspected narcotics to an Ann

Arbor police officer and was again searched for any contraband or

currency with negative results. CI identified EVANS as the individual

who sold the CI the suspected fentanyl. This concluded the controlled

purchase.

     LAWNET TruNarc field tested the suspected fentanyl that was

retrieved from CI, which tested positive for fentanyl.




                                    -4-
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.6 Filed 04/14/21 Page 6 of 12




                    UNDERCOVER TRANSACTION #3

     10.   On February 18, 2020, CI, along with local and state law

enforcement conducted an undercover purchase of suspected fentanyl

from EVANS, in the Charter Township of Ypsilanti, Michigan. Prior to

the purchase, CI was searched for any contraband or currency with

negative results. CI was then issued pre-recorded government funds,

and instructed to attempt to purchase fentanyl from EVANS.

     11. CI placed a phone call to EVANS to arrange the narcotics

purchase. EVANS instructed CI to meet him in the area of Ecorse &

Michigan, located in Ypsilanti, Michigan. The CI arrived at the location

and after a brief amount of time a white GMC Acadia SUV arrived with

an unknown black female driver and EVANS in the passenger seat.

The CI exited the CI vehicle and went to the passenger side of the

Acadia and spoke with EVANS. CI gave EVANS the pre-recorded

government funds and in turn EVANS gave the CI the suspected

fentanyl. CI then left the passenger side of the Acadia and entered the

CI vehicle. CI then left the parking lot and returned to the

predetermined meet spot. CI turned over the suspected narcotics to the

Ann Arbor police officer and was again searched for any contraband or



                                    -5-
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.7 Filed 04/14/21 Page 7 of 12




currency with negative results. CI identified EVANS as the individual

who sold the CI the suspected fentanyl. This concluded the controlled

purchase.

     12. LAWNET TruNarc field tested the suspected fentanyl that

was retrieved from CI, which tested positive for fentanyl.

                   UNDERCOVER TRANSACTION #4

     13. On March 09, 2021, CI, along with local and state law

enforcement conducted an undercover purchase of suspected fentanyl

from EVANS, in the Charter Township of Ypsilanti, Michigan. Prior to

the purchase, CI was searched for any contraband or currency with

negative results. CI was then issued pre-recorded government funds,

and instructed to attempt to purchase fentanyl from EVANS.

     14. CI placed a phone call to EVANS to arrange the narcotics

purchase. EVANS instructed CI to meet him in the area of Holmes and

Michigan Ave., located in Ypsilanti, Michigan. The CI at the location

and after a brief amount of time a black Cadillac arrived driven by

EVANS. The CI exited the CI vehicle and went to the black Cadillac

and spoke with EVANS. CI gave EVANS the pre-recorded government

funds and in turn EVANS gave the CI the suspected fentanyl. CI then



                                    -6-
   Case 2:21-mj-30179-DUTY ECF No. 1, PageID.8 Filed 04/14/21 Page 8 of 12




left and entered the CI vehicle. CI then left the parking lot and

returned to the predetermined meet spot. Multiple LAWNET detectives

also identified EVANS. CI turned over the suspected narcotics to the

Ann Arbor police officer and was again searched for any contraband or

currency with negative results. CI identified EVANS as the individual

who sold the CI the suspected fentanyl. This concluded the controlled

purchase.

      15. LAWNET TruNarc field tested the suspected fentanyl that

was retrieved from CI, which tested positive for fentanyl.

      16.   On March 10, 2021, at approximately 05:03 am, Michigan

State Police Emergency Services Team (EST) and LAWNET detectives

executed a state search warrant at XXX4 Academy Drive, Canton,

Michigan for the purpose of recovering evidence of EVANS’ narcotics

trafficking activities.

      17. After EST knocked and announced their presence and

purpose, they made entry into the residence. Tezmonta EVANS was

located in the master bedroom sleeping on the bed. Once EST secured

EVANS and three other individuals located at the residence, they

cleared the location and begun their search for evidence.



                                     -7-
  Case 2:21-mj-30179-DUTY ECF No. 1, PageID.9 Filed 04/14/21 Page 9 of 12




     18. During the search for evidence, detectives seized a Spike’s

Tactical Model ST15 Crusader, .223 caliber rifle with an obliterated

serial number, ammunition, firearm accessories, 25 grams of suspected

crack cocaine, 17 grams of suspected heroin/fentanyl, and $13,000 in

cash from the master bedroom and master bedroom closet. Detectives

also seized a cocaine press in the top drawer of the master bath vanity.

     19.   Based on my training, experience, knowledge of the

investigation, the cocaine press, the quantity of narcotics, and the

seized cash, I believe EVANS possessed with intent to distribute the

controlled substances. The quantity of the drugs alone is consistent

with the intent to distribute and not mere possession for personal

use/consumption.

     20. Based on my training and experience, the possession of the

firearm furthered his drug trafficking activities. The rifle was

strategically located on the top shelf of the master bedroom closet next

to the safe that contained $13,000 and near the cocaine and fentanyl, so

that it was quickly and easily available for use. The rifle was loaded

with 26 rounds of ammunition and ready to fire with a round in the

chamber. The firearm with an obliterated serial number is the type



                                    -8-
 Case 2:21-mj-30179-DUTY ECF No. 1, PageID.10 Filed 04/14/21 Page 10 of 12




used by drug traffickers. The firearm allowed him, if necessary, to

protect not only the drugs but the proceeds from the drug sales as well.

Defendant is a felon and was prohibited from possessing the firearm.

     21. A criminal history check was conducted on EVANS, which

revealed that he has been convicted of the following felonies:

  a. 2008 – Controlled Substance – Possess less than 25 grams.
  b. 2008 – Police Officer Assaulting/Resisting/Obstructing.
  c. 2010 – Police Officer – Fleeing – Third Degree.
  d. 2010 – Controlled Substance—DEL/MFG less than 50 grams.
  e. 2010 – Controlled Substance—DEL/MFR less than 50 grams.
  f. 2010 – Controlled Substance—Possession Analogues.
  g. 2010 – Possession of a Firearm by a Felon
  h. 2010 – Weapons Felony Firearm
  i. 2014 – Controlled Substance – Possession Analogues.
  j. 2014 – Controlled Substance – DEL/MFG less than 50 grams.
  k. 2014 – Controlled Substance – Possess less than 25 grams.
  l. 2016 – Weapons Felony Firearm.
  m. 2016 – Assault with Intent to do Great Bodily Harm less than
     Murder.


     22. EVANS’ felony convictions in each of the above cases were

obtained by guilty plea or plea of nolo contendere. I am aware that the

Michigan Court Rules require a court to directly advise a defendant of

the maximum possible penalty before accepting a guilty plea or plea of

nolo contendere. Therefore, probable cause exists that EVANS knew, at




                                    -9-
 Case 2:21-mj-30179-DUTY ECF No. 1, PageID.11 Filed 04/14/21 Page 11 of 12




the time he possessed the firearm, he had previously been convicted of a

crime punishable by imprisonment for a term exceeding one year.

     23. Based on EVANS’ prior conviction for a violent felony, that is

for assault with intent to do great bodily harm less than murder, and

two prior serious drug offense convictions, EVANS is an Armed Career

Criminal as that is defined under 18 U.S.C. § 924(e).

     24. I am an expert in the Interstate Nexus of Firearms. The

Spike’s Tactical Model ST15 Crusader, .223 caliber rifle, recovered from

EVANS, was manufactured outside the State of Michigan, thereby

travelling in interstate commerce.

                         III.   CONCLUSION

     25. Probable cause exists that Tezmonta EVANS, a convicted

felon, was in possession of the above described firearm in the City of

Canton in the Eastern District of Michigan, said firearm having

travelled in interstate commerce, in violation of Title 18 U.S.C.

§ 922(g)(1). Probable cause also exists that Tezmonta EVANS possessed

fentanyl and cocaine base with intent to distribute, and distributed

fentanyl in violation of Title 21 U.S.C. § 841(a)(1). Probable cause also




                                     -10-
 Case 2:21-mj-30179-DUTY ECF No. 1, PageID.12 Filed 04/14/21 Page 12 of 12




exists that Tezmonta EVANS possessed a firearm in furtherance of a

drug trafficking crime in violation of Title 18 U.S.C. § 924(c)(1)(A).




                                   ______________________
                                   Michael S. Parsons
                                   Special Agent, ATF



Sworn to before me and signed in my
presence and/or by reliable electronic means.


____________________________________
Honorable Elizabeth A. Stafford
United States Magistrate Judge

Date:   April 14, 2021




                                    -11-
